Citation Nr: 0702356	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for breast cancer. 

2.  Evaluation of depression, currently rated as 30 percent 
disabling.

3.  Entitlement to an effective date earlier than June 17, 
2003, for the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that in various statements submitted by the 
veteran, she appears to be alleging clear and unmistakable 
error in RO decisions.  If the veteran wishes to pursue 
allegations of clear and unmistakable error in any RO 
decision, she should so inform the RO so that appropriate 
action may be taken.


FINDINGS OF FACT

1.  Breast cancer was not manifest in service or within one 
year thereafter, and is unrelated to the veteran's service.  

2.  Breast cancer is not shown to have been caused or 
aggravated by the veteran's service-connected cervical 
cancer.

3.  Depression is manifested by crying spells, feelings of 
sadness, anxiety, and depressed mood.

4.  The veteran's claim of entitlement to service connection 
for depression was received on June 17, 2003; there are no 
communications prior to this time which may be considered a 
formal or informal claim.





CONCLUSIONS OF LAW

1.  Breast cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Breast cancer is not proximately due to or the result of 
service-connected cervical cancer.  38 C.F.R. § 3.310(a) 
(2006).

3.  The criteria for an evaluation in excess of 30 percent 
for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2006).

4.  The criteria for an effective date prior to June 17, 
2003, for the grant of service connection for depression, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2003, after the enactment of the VCAA.  A letter dated in 
June 2003, prior to the initial adjudication of the claim, 
asked the veteran to identify evidence in support of the 
claim.  It discussed the various types of evidence she could 
identify or submit.  It listed the evidence of record and 
told the veteran what assistance VA would provide in 
obtaining evidence.

A letter dated in July 2003, also prior to the initial 
adjudication of the claim, told the veteran that she had been 
scheduled for VA examinations.

An October 2004 letter asked the veteran to submit medical 
evidence showing a connection between her breast cancer and 
the cervical cancer.  She was also asked to submit evidence 
showing an increase in severity of her depression, and that 
the disability warranted an earlier effective date.  The 
letter told the veteran what evidence had been received and 
indicated the assistance VA would provide in obtaining 
evidence.  

A May 2005 letter discussed the evidence necessary to 
substantiate the veteran's claims.  She was told that VA 
would assist her in obtaining evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
reported in April 2006 that she had no further information or 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Service Connection for Breast Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be presumed for certain chronic 
disorders such as carcinoma that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's breasts.  They do show that she had a history of 
dysplasia and underwent cryotherapy in 1984 and 1985.  She 
was diagnosed with squamous cell carcinoma of the cervix in 
April 1989, and underwent radical hysterectomy.  The February 
1990 discharge examination report indicates that the 
veteran's breasts were normal.

Post-service medical records include a January 1991 mammogram 
report.  It notes some asymmetry in the breast tissue with 
the right breast being denser.  There was no palpable 
abnormality during clinical examination, and the examiner 
indicated that the asymmetry might be a normal variant.  No 
dominant mass or suspicious clusters of microcalcifications 
were identified in either breast.  The examiner recommended 
comparison with old films.  A February 1991 addendum 
indicates that previous films were made available and that a 
May 1989 mammogram was available for comparison.  The 
examiner noted that there had been some atrophy in the breast 
parenchyma since the previous examination.  He noted that 
there was asymmetry on the previous examination, and that no 
other change was identified since the previous examination.  

A March 1992 mammogram report indicates that comparison was 
made with the January 1991 study.  The examiner noted that 
there had been no significant change in the mammographic 
appearance.  He stated that there was no interval development 
of dominant mass or group calcifications in either breast.  
He noted evidence of fibrocalcific strands scattered 
throughout both breast parenchyma, suggestive of fibrocystic 
dysplasia.  The impression was stable mammogram without 
evidence of dominant mass or suspicious malignancy.

Records from Brooke Army Medical Center indicate that right 
breast invasive ductal carcinoma was diagnosed in July 2002.  
The veteran underwent lumpectomy, chemotherapy, and radiation 
therapy.

A VA examination was carried out in July 2003.  Upon physical 
examination, the diagnosis was cancer of the right breast, 
poorly differentiated ductal cell cancer.  The examiner noted 
that the veteran  had residuals including tenderness of the 
breast, discomfort in elevating the right upper extremity, 
and discomfort with pressure on the breast.  The examiner 
opined that the veteran's breast cancer was not related to 
the previous cancer of the cervix or treatment thereof.

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for breast cancer is not warranted.  There is no reliable 
evidence indicating that this disability is related to the 
veteran's active service or that it was manifest within one 
year of separation.  Rather, the evidence establishes a 
remote, post-service onset of the disability.  The service 
medical records show that the veteran's breasts were normal 
on discharge examination in February 1990.  Mammograms 
conducted in 1991 and 1992 did not indicate cancer.  The 
first evidence of a diagnosis of breast cancer dates to July 
2002, many years after the veteran's discharge from service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's breast cancer.  The evidence 
of a link between breast cancer and the veteran's service is 
limited to the veteran's assertions; however, she is a 
layperson, and her own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board has also determined that service connection for 
breast cancer is not warranted on a secondary basis.  In this 
regard the Board notes that the July 2003 VA examiner 
concluded that there was no relationship between the 
veteran's breast cancer and her cervical cancer, or the 
treatment for cervical cancer.  Again, the evidence of a link 
between the veteran's breast cancer and her service-connected 
cervical cancer is limited to her assertions.  Such 
assertions by a layperson are not competent.  Espiritu, 
supra.

The Board has been presented with objective evidence that 
that the veteran's breast cancer was not present in service 
or for many years thereafter, and that it is not secondary to 
cervical cancer.  The Board finds that such evidence is far 
more probative than the veteran's statements advanced in 
support of her claim.  In sum, the preponderance of the 
evidence establishes that the veteran's breast cancer was not 
incurred in service and that it is unrelated to a service-
connected disease or injury.  Accordingly, her claim of 
entitlement to service connection for breast cancer must be 
denied.


Evaluation of Depression

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Depression is evaluated pursuant 38 C.F.R. § 4.130, 
Diagnostic Code 9434, which provides for a 30 percent 
disability rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

During an examination for medical board proceedings in 
service, the veteran reported that she had experienced some 
depression concerning her medical situation.  She was found 
to be psychiatrically normal on discharge.

On VA examination in July 2003, the veteran reported that she 
had to leave service following her diagnosis of cervical 
cancer.  The examiner noted that after the veteran's radical 
hysterectomy, she developed lymphoedema of her left leg.  The 
veteran's breast cancer history was also reviewed, and she 
noted that she took a great deal of time off from work due to 
her treatment.  She stated that upon her return to work, she 
developed a great deal of anxiety and stress.  She denied 
outpatient psychiatric care, but indicated that her cancer 
specialist had prescribed a medication for her anxiety and 
depression in April 2003.  She reported that since her 
diagnosis with breast cancer, she had experienced a 
considerable increase in her anxiety and depression.  She 
endorsed crying spells, feelings of sadness, and chronic pain 
associated with her lymphedema.  She also reported difficulty 
sleeping due to chronic pain.  She also indicated that she 
felt stressed, anxious, and depressed over her multiple 
medical problems.  She indicated that she had suffered from 
anxiety since her diagnosis with cervical cancer in 1989.  
The examiner noted that the veteran had handled the problems 
until she was faced with the additional stress of breast 
cancer.  The veteran reported no improvement since the onset 
of symptoms in March 2003.  The examiner noted that the 
veteran had lost a great deal of time from work, but not due 
to psychiatric symptoms.  On mental status examination, the 
veteran was alert and cooperative.  She became tearful when 
attempting to describe her medical history and remained 
tearful and quite upset throughout the remainder of the 
interview.  Her affect was appropriate to content, and her 
mood was depressed.  Thoughts were coherent, logical, and 
goal-directed.  There was no evidence of any psychosis, or 
suicidal or homicidal ideation.  Judgment and insight 
appeared good.  Concentration appeared good.  The veteran's 
ability to maintain minimal personal hygiene and other basic 
activities of daily living was unimpaired.  She was oriented.  
Recent and remote memory appeared good.  There was no 
obsessive or ritualistic behavior.  The veteran denied 
recurrent panic attacks.  The diagnosis was depression, 
secondary to lymphedema and breast cancer diagnosis and 
treatment.  The examiner determined that the veteran's Global 
Assessment of Functioning (GAF) score was 60, and noted that 
the GAF score was assigned for depression with anxious 
features secondary to medical conditions.

Having reviewed the record pertaining to the veteran's 
depression, the Board has concluded that an evaluation in 
excess of 30 percent is not warranted.  The veteran reports 
anxiety, stress, crying spells, and feelings of sadness.  She 
has stated that she developed a great deal of anxiety and 
stress after returning to work after treatment for beast 
cancer.  Objectively, the record demonstrates that the 
veteran became tearful when discussing her medical history.  
Her mood was depressed.  The evidence also indicates 
coherent, logical, and goal-oriented thought processes;  
intact insight and judgment; good concentration; good recent 
and remote memory; no delusions or hallucinations; no 
suicidal or homicidal ideation; and that the veteran was 
oriented.  The VA examiner assigned a GAF score of 60, which 
reflects the presence of moderate symptoms.  

While the veteran, in her September 2003 notice of 
disagreement, argued that the evaluation of depression should 
be 100 percent for chronic and progressive disease resulting 
in her unemployability, the VA examiner clearly indicated 
that although the veteran had missed work, is was not due to 
psychiatric reasons.  Rather, he noted that the veteran's 
loss of time from work over the previous 12 months had been 
due to treatment of breast cancer with chemotherapy and 
radiation.  

In sum, the veteran's clinical picture is contemplated by the 
current 30 percent evaluation.  An evaluation of 50 percent 
is not supported by the record.  There is no indication that 
the veteran's symptoms include disordered speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment or abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.
Accordingly, an evaluation in excess of 30 percent is not for 
application.  

Earlier Effective Date for the Grant of Service Connection 
for Depression

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  When an application for disability 
compensation is received within one year of the date of the 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim may be 
any communication or action, indicating an intent to apply 
for one or more benefits under VA law.  Thomas v. Principi, 
16 Vet. App. 197 (2002).  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2005).  An informal claim must be written, see Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify 
the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 
34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran argues that the effective date for the grant of 
service connection for depression should be April 1989, when 
she was diagnosed with cervical cancer.  However, the 
pertinent and undisputed facts in this case are that the RO 
construed the veteran's June 2003 written communication as a 
claim of entitlement to service connection for depression, 
and that service connection was subsequently granted.  
Review of the record reveals that no claim for service 
connection was received until June 2003, and there are no 
prior documents that can be construed as a claim, informal 
claim or an intent to file a claim for service connection for 
depression.  Under the law, the earliest effective date and 
the appropriate effective date in this case is June 17, 2003, 
the date of receipt of the veteran's claim for service 
connection.


ORDER

Entitlement to service connection for breast cancer is 
denied. 

Entitlement to an evaluation in excess of 30 percent for 
depression is denied.

Entitlement to an effective date earlier than June 17, 2003, 
for the grant of service connection for depression  is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


